361 F.2d 309
John WALDEN, Jr., Appellee,v.PETROLEUM TRANSIT COMPANY, Inc. and J. H. Burton, Appellants.
No. 10308.
United States Court of Appeals Fourth Circuit.
Argued April 8, 1966.Decided May 2, 1966.

Sam'l J. T. Moore, Jr., Richmond, Va.  (Calvin F. Major, and Shewmake, Gary, Goddin, Blackwell, Elmore & Belcher, Richmond, Va., on brief), for appellants.
Arthur M. Baugh, Richmond, Va., on brief for appellee.
Before SOBELOFF, BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
Upon consideration of the record, we are fully persuaded that the letter complained of, written by defendant to plaintiff's employer, was a qualifiedly privileged communication.  As there was no evidence of malice, it cannot be the basis of a recovery.  We are therefore obliged to reverse the judgment for the plaintiff and order judgment to be entered in favor of the defendant.


2
Reversed.